SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

820.3/11
KA 10-01937
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

AMBER MARACLE, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered January 28, 2010. Defendant was
resentenced upon her conviction of forgery in the second degree (four
counts). The resentence was affirmed by order of this Court entered
June 10, 2011 in a memorandum decision (85 AD3d 1654), and defendant
on September 23, 2011 was granted leave to appeal to the Court of
Appeals from the order of this Court (17 NY3d 860), and the Court of
Appeals on June 27, 2012 reversed the order and remitted the case to
this Court for further proceedings consistent with the memorandum (___
NY3d ___ [June 27, 2012]).

     Now, upon remittitur from the Court of Appeals,

     It is hereby ORDERED that, upon remittitur from the Court of
Appeals, the resentence so appealed from is unanimously affirmed.

     Same Memorandum as in People v Maracle ([appeal No. 1] ___ AD3d
___ [July 6, 2012]).




Entered:    July 6, 2012                           Frances E. Cafarell
                                                   Clerk of the Court